Order unanimously reversed and matter remitted to Erie County Court for a hearing. Memorandum: The allegations of defendant and an alleged witness that an Assistant District Attorney promised defendant that he would receive -a suspended sentence if he entered a plea of guilty presented questions of fact requiring that a hearing be granted on defendant’s petition. (People v. Piccotti, 4 N Y 2d 340; People v. Robson, 285 App. Div. 1112; People v. Amoroso, 8 A D 2d 683.) (Appeal from order of Erie County Court denying, without a hearing, motion for reargument of motion to vacate a judgment of conviction for forgery, second degree, rendered January 28, 1959.) Present — Williams, P. J., Bastow, Halpern, MeClusky and Henry, JJ.